



Exhibit 10(d)




PERFORMANCE STOCK UNIT AGREEMENT
PURSUANT TO THE
VISTRA ENERGY CORP. 2016 OMNIBUS INCENTIVE PLAN


* * * * *


Participant:    [____________]
Grant Date:    [____________]
Target Number of Performance Stock Units (the “Target PSUs”):    [____________]
Maximum Number of Shares of Common Stock that may be issued pursuant to this
Agreement (the “Maximum Shares”):    [____________]
* * * * *
THIS PERFORMANCE STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of the
Grant Date specified above, is entered into by and between Vistra Energy Corp.,
a corporation organized in the State of Delaware (the “Company”), and the
Participant specified above, pursuant to the Vistra Energy Corp. 2016 Omnibus
Incentive Plan, as in effect and as amended from time to time (the “Plan”),
which is administered by the Committee; and
WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant restricted stock units subject to both time-
and performance-vesting conditions (“PSUs”), as provided herein, to the
Participant.
NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
1.Incorporation By Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the Award provided
hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth herein.
Except as provided otherwise herein, any capitalized term not defined in this
Agreement shall have the same meaning as is ascribed thereto in the Plan. The
Participant hereby acknowledges receipt of a true copy of the Plan and that the
Participant has read the Plan carefully and fully understands its content. In
the event of any conflict between the terms of this Agreement and the terms of
the Plan, the terms of the Plan shall control.


2.Grant of Performance Stock Unit Award. The Company hereby grants to the
Participant, as of the Grant Date specified above, the number of Target PSUs
specified above, with the actual number of shares of Common Stock to be issued
pursuant to this Award contingent upon satisfaction of the vesting conditions
described in Section 3 hereof, subject to Section 4, but not to exceed the
Maximum Shares. Except as otherwise provided by the Plan, the Participant agrees
and understands that nothing contained in this Agreement provides, or is
intended to provide, the Participant with any protection against potential
future dilution of the Participant’s interest in the Company for any reason, and
no adjustments shall be made for





--------------------------------------------------------------------------------





dividends in cash or other property, distributions or other rights in respect of
the shares of Common Stock underlying the PSUs, except as otherwise specifically
provided for in the Plan or this Agreement.


3.Vesting.


(a)The PSUs subject to this Award shall be subject to both a time-based vesting
condition (the “Time-Based Condition”) and performance-based vesting conditions
(collectively, the “Performance Condition”), as described herein. Except as
expressly provided herein, none of the PSUs (or any portion thereof) shall be
“vested” for purposes of this Agreement unless and until both the Time-Based
Condition and the Performance Condition for such PSUs are satisfied. The number
of PSUs that are “vested” for purposes of this Agreement at any time shall equal
the product of (x) the number of the PSUs that have satisfied the Time-Based
Condition and (y) the percentage level at which the Performance Condition has
been satisfied.


(i)The Time-Based Condition for the PSUs shall be satisfied on March 31, 2021,
subject to the Participant not incurring a Termination prior to such date. There
shall be no proportionate or partial satisfaction of the Time-Based Condition
prior to such date, except as specifically provided in this Agreement.


(ii)The percentage level at which the Performance Condition shall be satisfied
shall be based upon the level at which the performance goals designated in the
scorecard for the applicable Performance Period (the “Scorecard”) are satisfied,
which Scorecard shall be prepared by the Committee and communicated to the
Participant, in each case, after the Grant Date. For the sake of clarity, by
accepting this Award, the Participant acknowledges and agrees that the Committee
will establish, at certain times after the Grant Date, performance goals that
will serve as the Performance Condition hereunder, and that such performance
goals will automatically be incorporated in, and made a part of, this Agreement
without the requirement or necessity of consent or acknowledgement of the
Participant.


(iii)Except as otherwise set forth in this Agreement, the percentage level of
achievement for the Performance Condition shall be 0% unless and until the
Committee certifies that the Company’s Adjusted EBITDA (as defined below)
exceeds $1.00 in any of the 2018, 2019 or 2020 fiscal years of the Company (the
“Section 162(m) Goal”). For the sake of clarity, except as otherwise set forth
in this Agreement, if the Committee does not certify that the Section 162(m)
Goal has been achieved in at least one of the applicable fiscal years, the PSUs
shall be forfeited as of the end of the Company’s 2020 fiscal year. For purposes
of this Agreement, “Adjusted EBITDA” means net income (as determined in
accordance with U.S. generally accepted accounting principles), adjusted to
exclude the impacts of any: (1) interest expenses, (2) depreciation and
amortization expenses, (3) income tax expenses, (4) unrealized gains or losses
on derivative instruments, (5) impairment charges of goodwill or long-lived
assets, (6) impacts of the Company’s Tax Receivable Agreement, (7) non-cash
adjustments to asset retirement obligations, and (8) restructuring expenses.
For the avoidance of doubt, in no event shall a performance goal be deemed
satisfied unless actual performance equals or exceeds the threshold level
provided in the applicable Scorecard. To the extent that the actual performance
is between the threshold and target levels or between the target and maximum
levels described in the Scorecard, the vesting shall be determined as set forth
in the Scorecard; provided that the Performance Condition shall not be satisfied
and there shall be no vesting, if the actual performance is less than the
threshold level of





--------------------------------------------------------------------------------





performance for all performance goals; and provided, further, that the maximum
number of PSUs that vests shall not exceed the Maximum Shares.
(b)Change in Control. Upon the occurrence of a Change in Control, (i) the
Time-Based Condition shall be deemed satisfied, and (ii) the Performance
Condition shall be deemed satisfied at either (A) the target level of
performance for all performance goals or (B) the actual level of performance for
all performance goals (in each case determined as of immediately preceding the
Change in Control), whichever results in the greater number of PSUs vesting.


(c)Forfeiture.


(i)All PSUs for which the Time-Based Condition has not been satisfied prior to a
Participant’s Termination for any reason (after taking into account the
accelerated satisfaction of the Time-Based Condition as provided below) shall be
immediately forfeited upon such Termination and the Participant shall have no
further rights to such PSUs hereunder. To the extent that any PSUs have
satisfied the Time-Based Condition as of the Participant’s Termination, such
PSUs shall remain outstanding until the end of the Performance Period and shall
have the opportunity to vest at such time determined based upon the percentage
level at which the Performance Condition is satisfied.


(ii)Notwithstanding anything to the contrary in the prior paragraph, in the
event of the Participant’s Termination (x) by the Participant for Good Reason
(y) by the Company without Cause, or (z) due to the Participant’s death or
Disability, subject to the Participant’s execution and non-revocation of a
general release of claims in favor of the Company within sixty (60) days of such
Termination and continued compliance with all applicable restrictive covenants,
the Time-Based Condition shall be immediately satisfied in a prorated amount
(rounded down to the nearest whole number of PSUs) equal to the product of (A)
the Target PSUs and (B) the percentage as determined in accordance with the
table below.
Date of Termination
Percentage
Between Grant Date and March 31, 2019
33.33%
Between April 1, 2019 and March 31, 2020
66.66%
On or after April 1, 2020
100%



(iii)Any PSUs that do not become fully vested as of the end of the Performance
    Period shall expire immediately following the date that the Committee
determines the level at which the Performance Condition is satisfied.


4.Delivery of Shares.


(a)Settlement. Following the satisfaction of both the Time-Based Condition and
the Performance Condition with respect to any part of the PSUs granted
hereunder, the Participant shall receive the number of shares of Common Stock
that correspond to the number of such PSUs, less any shares withheld by the
Company pursuant to Section 8 hereof, which shall be delivered no later than
March 15 of the calendar year following the calendar year in which or with
respect to which both such vesting conditions were satisfied.


(b)Blackout Periods. If the Company determines that the Participant is subject
to any Company “blackout” policy or other trading restriction imposed by the
Company on the date such





--------------------------------------------------------------------------------





distribution would otherwise be made pursuant to Section 4(a) hereof, such
distribution shall be instead made on the earlier of (i) the date that the
Participant is not subject to any such policy or restriction and (ii) the later
of (A) the end of the calendar year in which such distribution would otherwise
have been made and (B) a date that is immediately prior to the expiration of two
and one-half months following the date such distribution would otherwise have
been made hereunder.


5.Dividends; Rights as Stockholder. Cash dividends on the number of shares of
Common Stock issuable hereunder shall be credited to a dividend book entry
account on behalf of the Participant with respect to each PSUs granted to the
Participant, provided that such cash dividends shall not be deemed to be
reinvested in shares of Common Stock and shall be held uninvested and without
interest and paid in cash at the same time that the shares of Common Stock
underlying the PSUs are delivered to the Participant in accordance with the
provisions hereof. Stock dividends on shares of Common Stock shall be credited
to a dividend book entry account on behalf of the Participant with respect to
each PSUs granted to the Participant, provided that such stock dividends shall
be paid in shares of Common Stock at the same time that the shares of Common
Stock underlying the PSUs are delivered to the Participant in accordance with
the provisions hereof. Except as otherwise provided herein, the Participant
shall have no rights as a stockholder with respect to any shares of Common Stock
covered by any PSU unless and until the Participant has become the holder of
record of such shares.


6.Non-Transferability. No portion of the PSUs may be sold, assigned,
transferred, encumbered, hypothecated or pledged by the Participant, other than
to the Company as a result of forfeiture of the PSUs as provided herein.


7.Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.


8.Withholding of Tax. The Participant agrees and acknowledges that the Company
shall have the power and the right to deduct or withhold, or require the
Participant to remit to the Company, an amount sufficient to satisfy any
federal, state, local and foreign taxes of any kind (including, but not limited
to, the Participant’s FICA and SDI obligations) which the Company, in its sole
discretion, deems necessary to be withheld or remitted to comply with the Code
and/or any other applicable law, rule or regulation with respect to the PSUs,
and if the withholding requirement cannot be satisfied, the Company may
otherwise refuse to issue or transfer any shares of Common Stock otherwise
required to be issued pursuant to this Agreement. Without limiting the
foregoing, the Company shall withhold shares of Common Stock otherwise
deliverable to the Participant hereunder in order to pay the Participant’s
income and employment taxes due upon vesting of the PSUs, but only to the extent
permitted by applicable accounting rules so as not to affect accounting
treatment.


9.Legend. The Company may at any time place legends referencing any applicable
federal, state or foreign securities law restrictions on all certificates, if
any, representing shares of Common Stock issued pursuant to this Agreement. The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates, if any, representing shares of Common Stock
acquired pursuant to this Agreement in the possession of the Participant in
order to carry out the provisions of this Section 9.


10.Securities Representations. This Agreement is being entered into by the
Company in reliance upon the following express representations and warranties of
the Participant. The Participant hereby acknowledges, represents and warrants
that:







--------------------------------------------------------------------------------





(a)The Participant has been advised that the Participant may be an “affiliate”
within the meaning of Rule 144 under the Securities Act and in this connection
the Company is relying in part on the Participant’s representations set forth in
this Section 10.


(b)If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the shares of Common Stock issuable hereunder must be held
indefinitely unless an exemption from any applicable resale restrictions is
available or the Company files an additional registration statement (or a
“re-offer prospectus”) with regard to such shares of Common Stock and the
Company is under no obligation to register such shares of Common Stock (or to
file a “re-offer prospectus”).


(c)If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the Participant understands that (i) the exemption from
registration under Rule 144 will not be available unless (A) a public trading
market then exists for the Common Stock of the Company, (B) adequate information
concerning the Company is then available to the public, and (C) other terms and
conditions of Rule 144 or any exemption therefrom are complied with, and (ii)
any sale of the shares of Common Stock issuable hereunder may be made only in
limited amounts in accordance with the terms and conditions of Rule 144 or any
exemption therefrom.


11.Entire Agreement; Amendment. This Agreement, together with the Plan, contains
the entire agreement between the parties hereto with respect to the subject
matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan. This Agreement may also be modified or amended by a
writing signed by both the Company and the Participant. The Company shall give
written notice to the Participant of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof.


12.Notices. Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the General Counsel of the Company. Any notice hereunder by the
Company shall be given to the Participant in writing and such notice shall be
deemed duly given only upon receipt thereof at such address as the Participant
may have on file with the Company.


13.No Right to Employment. Any questions as to whether and when there has been a
Termination and the cause of such Termination shall be determined in the sole
discretion of the Committee. Nothing in this Agreement shall interfere with or
limit in any way the right of the Company, its Subsidiaries or its Affiliates to
terminate the Participant’s employment or service at any time, for any reason
and with or without Cause.


14.Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the PSUs awarded under this Agreement
for legitimate business purposes (including, without limitation, the
administration of the Plan). This authorization and consent is freely given by
the Participant.


15.Compliance with Laws. The grant of PSUs and the issuance of shares of Common
Stock hereunder shall be subject to, and shall comply with, any applicable
requirements of any foreign and U.S. federal and state securities laws, rules
and regulations (including, without limitation, the provisions of the Securities
Act, the Exchange Act and in each case any respective rules and regulations
promulgated thereunder) and any other law, rule regulation or exchange
requirement applicable thereto. The Company





--------------------------------------------------------------------------------





shall not be obligated to issue the PSUs or any shares of Common Stock pursuant
to this Agreement if any such issuance would violate any such requirements. As a
condition to the settlement of the PSUs, the Company may require the Participant
to satisfy any qualifications that may be necessary or appropriate to evidence
compliance with any applicable law or regulation.


16.Section 409A. Notwithstanding anything herein or in the Plan to the contrary,
the PSUs are intended to be exempt from the applicable requirements of Section
409A of the Code and shall be limited, construed and interpreted in accordance
with such intent as is reasonable under the circumstances.


17.Binding Agreement; Assignment. This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign (except in accordance with Section 6
hereof) any part of this Agreement without the prior express written consent of
the Company.


18.Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.


19.Counterparts. This Agreement may be executed in one or more counterparts and
by facsimile or other electronic submission, each of which shall be deemed to be
an original, but all of which shall constitute one and the same instrument.


20.Further Assurances. Each party hereto shall do and perform (or shall cause to
be done and performed) all such further acts and shall execute and deliver all
such other agreements, certificates, instruments and documents as either party
hereto reasonably may request in order to carry out the intent and accomplish
the purposes of this Agreement and the Plan and the consummation of the
transactions contemplated thereunder.


21.Severability. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.


22.Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time; (b) the award of PSUs made
under this Agreement is completely independent of any other award or grant and
is made at the sole discretion of the Company; (c) no past grants or awards
(including, without limitation, the PSUs awarded hereunder) give the Participant
any right to any grants or awards in the future whatsoever; and (d) any benefits
granted under this Agreement are not part of the Participant’s ordinary salary,
and shall not be considered as part of such salary in the event of severance,
redundancy or resignation.
* * * * *





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


VISTRA ENERGY CORP.




By:__________________________
Name:________________________
Title:_________________________




PARTICIPANT




Name:________________________








































Signature Page to Performance Stock Unit Agreement



